Citation Nr: 1521344	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for hypothyroidism with an euthyroid multinodular goiter, currently assigned a 30 percent evaluation.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 1969 to March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the October 2012 rating decision, the RO increased the evaluation for hypothyroidism with a euthyroid multinodular goiter to 30 percent effective from March 14, 2012.  During the pendency of the appeal, in an October 2013 rating decision, the RO assigned a temporary total evaluation based on surgical or other treatment necessitating convalescence for the period from May 30, 2013, to July 1, 2013.  

In May 2014, the Veteran requested that his case be expedited as a result of his recent of diagnosis for terminal systemic amyloidosis.  See statement from Dr. H, received in May 2014.  Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 C.F.R. §§ 7107(a), 20.900(c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if there if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds that that there is sufficient cause in this cause due to serious illness, and the motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Veteran reported that he has received disability benefits from the Social Security Administration (SSA). The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

In addition, the Board notes that the Veteran was last afforded a VA examination in connection with his current claim in March 2013.  The examiner had determined that the Veteran did not have any findings, signs, or symptoms that could be attributable to hypothyroidism.  However, subsequent VA treatment records have documented the Veteran's reports of cold intolerance, fatigue, constipation, muscular weakness, and weight loss.  Thus, the record suggests that the Veteran's symptoms may have possibly worsened since his last VA examination.  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected hypothyroidism with a euthyroid multinodular goiter.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also appears to receive treatment from the Overton Brooks VA Medical Center and the Tennessee Valley Healthcare System.  Updated treatment records should be obtained in light of the remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected hypothyroidism disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Overton Brooks VA Medical Center and the Tennessee Valley Healthcare System dated since August 2014.  

3.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hypothyroidism with a euthyroid multinodular goiter.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hypothyroidism with a euthyroid multinodular goiter.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should indicate whether the Veteran has fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (such as dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), and sleepiness.  The examiner should also indicate whether the disability requires continuous medication for control.

The examiner should also specifically discuss the Veteran's lay statements regarding the above symptoms both in the record and made during the examination.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




